Citation Nr: 1443564	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-07 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1976 to June 1977.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  By that rating action, the RO, in part, denied service connection for hepatitis C.  The Veteran appealed this rating action to the Board.  

Also developed for appellate consideration was the issue of entitlement to service connection for an acquired psychiatric disability (originally claimed as depression/anxiety with substance abuse).  By a June 2011 rating action, the RO granted service connection for major depression with alcohol and cocaine abuse in early remission; an initial 50 percent disability rating was assigned, effective October 6, 2009.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal). 

In May 2013, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional substantive development is necessary prior to further appellate consideration of the claim for service connection for hepatitis C; specifically, to obtain potentially outstanding Social Security Administration (SSA) records and a supplemental opinion from a VA nurse practitioner (NP), who examined the Veteran in July and August 2011, as to the etiology of his hepatitis C. 

i) SSA records

A February 2003 VA treatment report reflects that the Veteran had applied, in part, for SSA disability benefits.  (See February 2003 VA treatment report).  As these records, if available, might contain evidence as to the etiology of the Veteran's hepatitis C, they are potentially relevant to the instant claim.  This matter will be addressed and clarified on remand.

Supplemental VA opinion 

The Veteran seeks service connection for hepatitis C.  He maintains that he contracted hepatitis C as a result of having received air gun immunizations during military service.  (See Transcript (T.), at page (pg.) 3)).  The Board notes that a Veterans Benefit Administration (VBA) Fast Letter indicates that it is "biologically plausible" for transmission of hepatitis C through the use of jet injectors, although it subsequently points out that this is "[d]espite the lack of any scientific evidence to document transmission of HCV with air gun injectors." VBA Fast Letter 04-13 (June 2004).  

The Veteran further contends that he had a single episode of intravenous drug abuse in 1984 and a history of tattooing, but denied any sexual promiscuity or blood transfusions.  (See July 2011 VA Digestive examination report).  He contends that during military service, he abused intranasal cocaine using dollar bills and straws that he did not share with anyone.  (See August 2011 VA Digestive examination report).  

The Veteran's service treatment records show that he had received the tetanus toxoid small pox, and triple typhoid vaccines in March and April 1976, respectively.  During this time, the Veteran also received the flu, meningitis, polio, and rubella vaccines.  A May 1977 service discharge examination report reflects that all of the Veteran's systems were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had any stomach, liver or intestinal trouble.  He indicated that he was in "good health."  

The post-service evidence of records reflects that the Veteran was initially diagnosed as having hepatitis C in 1999.  (See December 2009 VA treatment report reflecting that the Veteran had had hepatitis C since at least 1999, uploaded and received to the Veteran's Virtual VA electronic claims file in February 2013).  In July and August 2011, a VA NP examined the Veteran to determine the etiology of his hepatitis C.  The VA NP recorded the Veteran's contention that his hepatitis C was the result of having received inoculations with the same needle on different service personnel and not the result of intranasal cocaine abuse.  (See August 2011 VA Digestive Examination report).  After noting that intranasal cocaine was not one of the usual modes of transmission for hepatitis C, the VA NP opined that it was less likely than not that the Veteran's hepatitis C was the result of his in-service intranasal cocaine abuse.  (See July and August 2011 VA Digestive examination reports).  The VA NP did not provide an opinion as to the relationship, if any, between the Veteran's in-service inoculations and his hepatitis C.

In addition, when seen at a VA outpatient clinic in April 2012, an examining VA NP opined that the Veteran's contracted hepatitis C infection was most likely from intravenous drug use and/or intranasal cocaine.  (See April 2012 VA treatment report, received and uploaded to the Veteran's Virtual VA electronic claims file in February 2013 at pg. 275).  An opinion as to the relationship, if any, between the Veteran's in-service inoculations and his hepatitis C was not provided. 

Thus, in view of the July/August 2011 VA NP's omission to provide an opinion that addresses the relationship, if any, between the Veteran's in-service inoculations and his hepatitis C, his in-service inoculations, and VBA Fast Letter's statement that it is "biologically plausible" that hepatitis C may be transmitted through the use of jet injectors, the Board finds that a supplemental opinion should be obtained from the July/August 2011VA NP or other examiner that addresses this matter.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should determine if the Veteran filed a claim for SSA disability benefits.  If the Veteran filed a claim for SSA disability benefits, then the RO should obtain a copy of the decision to grant or deny SSA benefits, and the records upon which that decision was based, and associate them with the record.  If the search for such records has negative results, the record must be properly documented to show the unavailability of those records.

2.  After the development in directive (1) has been completed and any additional records are associated with the record, the AOJ should arrange for the VA NP, who examined the Veteran in July and August 2011, to provide a response to the supplemental question set forth below or, if she is unavailable, a new reviewing clinician.  In the event that the new reviewing clinician finds that an examination is necessary prior to rendering his or her opinion as to this matter, such an examination should be arranged.  

Thereafter, the July/August 2011 VA NP or other reviewing clinician should be requested to provide a medical opinion that expressly addresses the following:  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's contracted hepatitis C is causally or etiologically related to in-service air gun inoculations?  The July/August 2011 VA NP or other reviewing clinician is requested to address the Veteran's service treatment records reflecting that he had received several vaccinations during March and April 1976.  

In the event additional examination is deemed to be required, all appropriate clinical testing should be conducted.  The examiner must also provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. If after conducting the examination, any of the above questions cannot be answered without resort to speculation, the examiner must state why this is so and what evidence is necessary to provide the requested opinion.

3.  Then re-adjudicate the Veteran's claim for service connection for hepatitis C.  If the benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case that addresses all the evidence received since issuance of a January 2011 Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

